Supplemental Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2022 was filed along with a certification statement under 37 CFR 1.97(e)(1) and fee under 37 CFR 1.17(p) after the mailing date of the Notice of Allowance dated March 30, 2022 and prior to the payment of the issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1, 2 and 4-8 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):


    PNG
    media_image1.png
    159
    127
    media_image1.png
    Greyscale
(1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less” and “wherein a coating amount of the organic silicone compound in the first step is 0.1 mg or
more and 1.0 mg or less per m2 of surface area calculated from the specific surface area (m2/g) of the aluminum nitride particle as determined by a BET method”.
United States Patent No. 6,054,220 to Mroz (hereinafter “Mroz”) teaches a silica coated powder that provides improved hydrolysis stability and damage tolerance compared to silica coated powders previously described and commercially available (See Abstract).  In carrying out at least one embodiment of an exemplary method, Mroz teaches a standard commercial grade of AlN powder was coated using a proprietary method to form an SiO2 layer on the AlN particles (col. 6, ll. 38-41; Example 1).  Mroz teaches the coating process was performed in such a way as to provide two separate coatings of SiO2 of nominally 300 nm thickness each on all particle surfaces (col. 6, ll. 41-42; Example 1).  Mroz teaches the coated AlN powder exhibited a high surface area of 15 m2/g, compared to 0.8 m2/g as measured for the uncoated aluminum nitride (col. 6, ll. 42-45; Example 1).  However, Mroz does not teach how the silica layer is applied or what source material is utilized as Mroz only teaches “a proprietary method” is used to coat the AlN powder.
There is no obvious reason to modify the teachings of Mroz and teach “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):


    PNG
    media_image1.png
    159
    127
    media_image1.png
    Greyscale
(1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less” and “wherein a coating amount of the organic silicone compound in the first step is 0.1 mg or
more and 1.0 mg or less per m2 of surface area calculated from the specific surface area (m2/g) of the aluminum nitride particle as determined by a BET method” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731